IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


TYRONE BOROUGH, TYRONE FIRE     : No. 3 WM 2015
POLICE, AN UNINCORPORATED       :
ASSOCIATION, NEPTUNE STEAM FIRE :
CO. NO. 1 OF TYRONE, PA, AND    :
BLAZING ARROW HOOK AND LADDER   :
VOLUNTEER FIRE COMPANY, TYRONE  :
VOLUNTEER FIREFIGHTER'S RELIEF  :
ASSOCIATION,                    :
                                :
               Respondents      :
                                :
                                :
          v.                    :
                                :
                                :
TYRONE FIRE PATROL COMPANY, NO. :
1,                              :
                                :
               Petitioner       :


                                    ORDER


PER CURIAM
     AND NOW, this 9th day of March, 2015, the Petition for Review is DENIED.